Citation Nr: 1512329	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to April 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which confirmed and continued the denial of service connection for an anxiety disorder not otherwise specified (previously rated as schizophrenia with emotionally unstable personality) on the basis that new and material evidence had not been presented to reopen the Veteran's claim for service connection.

In January 2014, the Board remanded this issue for additional development.

In December 2014, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder, and remanded this issue for additional development. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The competent evidence shows that the Veteran's antisocial personality disorder, which existed prior to service, was not aggravated by active service or any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2010 letter, prior to the date of the issuance of the appealed December 2010 rating decision.  The August 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The August 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Per the December 2014 remand instructions, the Veteran's records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  

The Veteran also underwent VA examination in September 2010 and for his claimed psychiatric disability.  Per the January 2014 remand instructions, a VA addendum opinion was also provided in March 2014.  The September 2010 VA examination and March 2014 addendum opinion reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2010 VA examination and March 2014 VA addendum opinion are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board finds that the RO substantially complied with the January 2014 and December 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as psychosis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Factual Background and Analysis

The Veteran's January 1962 enlistment examination was negative for treatments or complaints regarding a psychiatric disability.  

The Veteran was admitted to the Naval Hospital in Oakland, California, in March 1964 for mental health treatment and was initially assessed with a schizophrenic reaction latent type manifested by concrete thinking constriction of affect bizarre behavior and paranoid trends.  This was later modified to emotional unstable personality, passive dependency reaction.  The Veteran had severe schizoid adjustment in childhood and a previous history of psychiatric treatment.

An April 1964 service treatment record recommended that the Veteran be discharged from the Navy as he was unsuitable for service due to his emotional unstable personality disorder.

An April 1964 in-service Medical Board found that the Veteran had a personality disorder that rendered him unsuitable for further Naval Service.  They determined that the Veteran suffered from no disability which was the result of service or which was aggravated by his service.

The Veteran underwent a VA examination in September 2010.  The examiner noted that the Veteran's service treatment record revealed a hospitalization in March 1964 for psychiatric treatment as well as the findings of the Medical Board in April 1964.  The examiner also noted that the Veteran was reportedly sent to both psychologists and psychiatrists while in high school due to poor school performance.  The Veteran claimed that during his service, he was sent to Vietnam in 1963 to teach classes in jungle warfare.  While there, guerillas overran the encampment and he was grabbed and dragged off and tortured.  Over a period of 3 weeks, he was placed inside a small cage and repeatedly tortured and questioned.  He eventually escaped.  The Veteran indicated that there was no record of the overrun encampment or his experience.  The examiner indicated that while the Veteran reported anxiety symptoms, there were not enough to meet full criteria for any specific anxiety disorder.  The Veteran had an Axis I diagnosis of anxiety disorder not otherwise specified that was at least as likely as not related to the manifestations of extreme anxiety noted during psychological testing in 1964, and worry and stress while in service.  There was also an Axis II diagnosis of schizoid personality disorder that was not contributed by or aggravated by service with manifestations prior to the military manifested by a childhood history of poor ability for interpersonal relationships and very poor social adjustment.  

The examiner noted that a March 1964 Hospital evaluation determined that the Veteran's psychiatric disorder was a latent schizophrenic reaction that did not exist prior to service and was in the line of duty.  However, following a second hospitalization, the diagnosis was changed to emotionally unstable personality reaction and a judgment was made that the condition existed prior to service and was not aggravated by the service.  The examiner opined that the Veteran's anxiety disorder was at least as likely as not related to manifestations of extreme anxiety noted during psychological testing in 1964, and worry and stress while in service and a normal progression of a condition that existed prior to service and not aggravated by his service tenure.  The Veteran's schizoid personality was not contributing or aggravated by service with manifestations prior to the military manifested by a childhood history of poor ability for interpersonal relationships and very poor social adjustment.

In March 2014 an additional VA examiner provided a VA addendum opinion based on a records review.  The examiner noted that the Veteran's pre-military contact with mental health professionals appeared to have been in the context of criminal behavior and his interactions with juvenile authorities.  His service treatment records and personnel records documented a continuation of conduct problems and difficulty with authority.  The September 2010 VA examiner's report discussed the Veteran's post military history of arrest and antisocial behavior in the community.  His pattern of antisocial behavior starting in adolescence and continuing into adulthood suggests symptoms of an Antisocial Personality Disorder diagnosis.  The examiner indicated that a review of the records and the DSM-II personality disorder suggests that Antisocial Personality Disorder traits were most likely present prior to and during military service.  Maladaptive personality traits formed the underlying basis for his adjustment difficulties to military life and individuals with maladaptive personality traits or disorders can experience temporary affective instability in the face of a psychosocial stressor or crisis which may sometimes result from their own behavior.  In the case of this Veteran, the anxiety symptoms do not represent a separate mental disorder.  His records do not show any mental health treatment following his military service.  His service mental health reports clearly state that he did not receive any medication during his hospitalization in service.  The service treatment records do not indicate the presence of a thought disorder.  His history of "heavy amounts of alcohol" in service and 15 year history of daily alcohol use after military service as described in the September 2010 VA examiner's report provided the context for ongoing maladjustment and affective instability during and following military service.  The examiner noted that the anxiety symptoms described in the service treatment records and the September 2010 VA examination report were a result of contemporaneous situational factors in the Veteran's family and/or lifestyle choices and did not represent a continuous mental illness.  

The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Additionally, the Veteran's condition which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.   

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that service connection for an acquired psychiatric disorder is warranted.

The Board initially notes that the September 2010 VA examiner determined that the Veteran had an Axis I diagnosis of anxiety disorder not otherwise specified.  However, as noted by the January 2014 Board remand, the September 2010 VA examination was inadequate as it was unclear as to whether the Veteran's current diagnosis preexisted his military service, began in service as a superimposed injury to a preexisting disorder, or was a separate and distinct disorder that began in service.

Conversely, the March 2014 VA examiner's opinion specifically addressed these concerns as the examiner specifically determined that the Veteran's pattern of antisocial behavior starting in adolescence and continuing into adulthood suggests symptoms of an Antisocial Personality Disorder diagnosis.  The examiner also determined that the Veteran's anxiety symptoms did not represent a separate mental disorder.

As the March 2014 VA examiner specifically addressed the noted inadequacies of the September 2010 VA examiner's opinion and discussed the DSM criteria when determining the Veteran's current diagnosis, the Board finds this opinion to be the most probative.

Accordingly, the Board finds that the Veteran has a current diagnosis of Antisocial Personality Disorder.

The Board notes however that congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply). 

While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

In this instance, there is clear and unmistakable evidence that the Veteran's personality disorder existed prior to service.  While the Veteran's January 1962 enlistment examination was negative for treatments or complaints regarding a psychiatric disability, the Veteran's March 1964 in-service hospitalization report noted that the Veteran had severe schizoid adjustment in childhood and a previous history of psychiatric treatment.  Additionally, the VA examiner in March 2014 also noted that the Veteran had a personality disorder that preexisted his service.

Accordingly, while there is no evidence of psychiatric symptoms on the Veteran's entrance examination, when affording the Veteran the benefit of the doubt, the Board finds that a defect was noted prior to service.  As such, the presumption of soundness does not apply.  The next question for consideration, then, is whether such preexisting acquired psychiatric disability was aggravated by service.

In this case, there is no indication in the Veteran's available service treatment records that his underlying acquired psychiatric disabilities worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's psychiatric disability beyond the natural progression of the disease during his active duty service.  In addition, in the March 2014 VA addendum, the VA psychologist specifically opined that the Veteran's psychiatric disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness and was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The March 2014 VA addendum opinion constitutes the only opinion to specifically address whether the Veteran's preexisting acquired psychiatric disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a psychiatric disability and service by way of etiology or aggravation.

Notably, the September 2010 VA examiner indicated that the Veteran's anxiety disorder was at least as likely as not related to the Veteran's manifestations of "extreme anxiety" noted during psychological testing in 1964 and worry and stress while in service.  However, as again noted by the Board in its January 2014 remand, this opinion was inadequate as the examiner also noted that the Veteran's psychiatric disability was a "normal progression of a condition that existed prior to service, and not aggravated by his service".  As a result, it is unclear whether the September 2010 VA examiner found a nexus between the Veteran's psychiatric disorder and service to warrant service connection or whether he attributed the Veteran's psychiatric disorder to a preexisting psychiatric or personality disorder.

Accordingly, the Board concludes that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service and was not aggravated during service and, therefore, the presumption of soundness is rebutted.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's psychiatric disability was not aggravated by service in order to conclude that there was a preexisting disorder. VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b). Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection. 

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed acquired psychiatric disorder, as well as the evidence submitted by him contending that his claimed disability is related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed acquired psychiatric disorder and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


